                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG


FRANK GAUS, III, and KRISTI GAUS,
His Wife,

            Plaintiffs,


v.                                         Civil Action Nos. 1:18-CV-160
                                                          c/w 1:19-CV-14
                                                           (Judge Kleeh)


THE UNITED STATES OF AMERICA,
VERTEX NON-PROFIT HOLDINGS, INC., a Corporation,
KPN ARCHITECTS, LLC, a Limited Liability Company,
MARCH-WESTIN COMPANY, INC., a Corporation,
EYP MISSION CRITICAL FACILITIES, INC., a Corporation,
EXP U.S. SERVICES, INC., a Corporation,
CBRE GROUP, INC., a Corporation, and
McDONOUGH BOLYARD PECK, INC., a Corporation,

            Defendants.


          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

       Pending   before   the    Court    is    Third-Party    Defendant       Tri-

County Electric Company’s Motion to Dismiss [ECF No. 133]. For

the   reasons    discussed     herein,    the    Court   grants    in   part   and

denies in part the Motion.

                          I.    PROCEDURAL HISTORY

       On August 20, 2018, the Plaintiffs, Frank and Kristi Gaus

(“Plaintiffs”),      filed      this     action     against    a    number       of

defendants,      including       Vertex        Non-Profit     Holdings,        Inc.
GAUS V. GSA ET AL.                                                            1:18-CV-160

          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

(“Vertex”). Plaintiffs filed an Amended Complaint on March 28,

2019, modifying Paragraph 11, after being advised of the proper

name of Defendant EXP US Services, Inc. ECF No. 106. 1

       By order dated April 25, 2019, this case was consolidated

with Civil Action No. 1:19-CV-14, which had been transferred to

this Court from the Western District of Pennsylvania. ECF No.

116.    On    May    15,   2019,    Vertex         filed    a     Third    Party   Complaint

against       Tri-County      Electric        Company       (“Tri-County”),          Square-D

Company (“Square-D”), and Schneider Electric USA (“Schneider”)

(together, “Third Party Defendants”). ECF No. 122. On June 4,

2019, Tri-County moved to dismiss the Third Party Complaint in

its entirety. ECF No. 133. The Motion is ripe for consideration.

                              II.    STANDARD OF REVIEW

       Rule    12(b)(6)       of    the   Federal          Rules    of     Civil   Procedure

allows a defendant to move for dismissal upon the ground that a

complaint      does    not    “state      a   claim        upon    which    relief    can    be

granted.” In ruling on a motion to dismiss, a court “must accept

as     true    all    of     the    factual        allegations        contained      in     the

complaint.” Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th

Cir. 2007) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

1
  The Amended Complaint was amended yet again on January 15,
2020, by Agreed Order. ECF No. 206. The Court substituted the
United States of America for the General Services Administration
(“GSA”) and the National Oceanic and Atmospheric Administration
(“NOAA”) as a defendant.
                                               2
GAUS V. GSA ET AL.                                                       1:18-CV-160

          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

A court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

       A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). Plausibility exists “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that    the   defendant     is    liable       for    the    misconduct      alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A motion to dismiss

“does not resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses.” Republican Party of

N.C. v. Martin, 980 F.2d 942, 952 (4th Cir. 1992).

                           III. FACTUAL BACKGROUND

                                    Complaint

       On   May    7,   2015,    Frank    Gaus       (“Mr.   Gaus”)    sustained     an

electrical shock while performing electrical maintenance testing

at   the    NOAA    Supercomputing       Center      located   at     the   Robert   H.

Mollohan      Research     Center    in        Fairmont,     West     Virginia   (the

“Supercomputing Center”). Compl., ECF No. 1, at ¶ 15. As part of

Mr. Gaus’s services, he consulted certain drawings. Id. ¶ 16.

Mr. Gaus relied upon these drawings to be aware of the locations

of     various     surge   arrestors      and     avoid      receiving      electrical

                                           3
GAUS V. GSA ET AL.                                                       1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

shocks. Id. According to the Complaint, the drawings indicated

that the surge arrestors were located on the “load” side of the

main   breakers,     but   they    were     actually    located     on    the   “line”

side. Id. ¶¶ 18, 19. Relying on the drawings, Mr. Gaus tried to

locate a voltage verification test point and received a “severe

electrical shock and suffered arc flash burns.” Id. ¶ 23.

       Plaintiffs’    Complaint         argues   that   the   United      States   had

entered into a lease with Vertex, pursuant to which “Vertex was

invested with full, joint or partial authority relative to the

construction and/or retrofitting” of the Supercomputing Center.

Id. ¶¶ 28, 52. Plaintiffs believe that Vertex participated in

choosing     the     general           contractor,      architect,       and    other

professionals      involved       in    construction     of   the    facility      and

planning for the construction. Id. ¶¶ 53, 54. Plaintiffs allege

that the defective drawings were prepared by KPN Architects, LLC

(“KPN”) and/or March-Westin Company, Inc. (“March-Westin”) and

were — or should have been — examined by the United States and

Vertex. Id. ¶ 17.

       Specifically, Plaintiffs argue that Vertex was negligent in

the following ways:

            (a)    In failing to properly review the
                   aforesaid    plans     and    the    actual
                   placement    of    surge    arrestors    to
                   discover that the surge arrestors were
                   either    improperly     placed   in    the

                                            4
GAUS V. GSA ET AL.                                              1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

                    electrical system or that they were
                    improperly located on the drawings;

            (b)     In failing to inspect or require that
                    the electrical drawings were inspected
                    before   the  electrical   system  was
                    installed;

            (c)     In failing to inspect or require the
                    inspection of the electrical system as
                    it was being installed to verify that
                    the   installation  was    being  done
                    properly;

            (d)     In failing to inspect or require the
                    inspection of the electrical system as
                    it was being installed to verify that
                    the actual installation was as shown on
                    the drawings; and

            (e)     In failing to have in place and/or to
                    follow    recognized     and    well-known
                    protocols    for   the    inspection    and
                    installation of electrical systems to
                    verify that the installation was done
                    properly    and   that    the   electrical
                    drawings   for   the   electrical    system
                    properly      showed       the     correct
                    installation of the system.

Id. ¶ 56.

                            Third-Party Complaint

     The Court assumes that the facts stated in the Third Party

Complaint    are    true.   Tri-County    entered   into   a   contract   with

Vertex “to provide all electrical services including but not

limited     to     planning,   engineering,    installing,      diagramming,

programming, testing, maintaining etc. during the construction

of the NOAA Environmental Security Computing Center in Fairmont,

                                      5
GAUS V. GSA ET AL.                                                          1:18-CV-160

          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

WV.” Third Party Compl., ECF No. 122, at ¶ 4. Paragraph 11 of

this contract provides:

               (11) Subcontractors. The Contractor shall
               obtain and maintain privity of contract with
               all subcontractors and shall hold harmless
               and indemnify Owner from all claims, demands
               or judgments arising out of or related to
               Subcontractor’s activities and work.

Id. ¶ 5; Ex. A, ECF No. 122-1.

       Vertex      states    that        Tri-County        “contracted,       consulted,

hired, retained, Square-D Company and/or Schneider Electric USA

to    assist    Tri-County        with    planning,        engineering,      installing,

diagramming,        programming,           testing,        maintaining        etc.    all

electrical       services     during        the       construction      of     the   NOAA

Environmental Security Computing Center in Fairmont, WV.” Id.

¶ 6. For these reasons, Vertex brings one count of Contribution

and/or      Indemnification       against        Tri-County    in    the     Third   Party

Complaint.

                                   IV.     DISCUSSION

       A.      Parties’ Arguments

       Tri-County argues, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, that the Third Party Complaint should

be dismissed because Tri-County’s contract with Vertex includes

a    valid   and   mandatory       forum    selection        clause,    requiring      all

litigation      between     the    parties       to   be   brought     in    the   Circuit


                                             6
GAUS V. GSA ET AL.                                                        1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

Court of Marion County, West Virginia. In the alternative, Tri-

County argues that Vertex’s claims for sole liability should be

dismissed because, pursuant to Federal Rule of Civil Procedure

14 and applicable case law, it is not proper to join a third

party because it might be solely liable to the plaintiff.

     In     its   Response,     Vertex        argues    that       its    Third    Party

Complaint is proper for a number of reasons. It argues that it

did not choose the venue — Plaintiffs did. Vertex believes that

judicial economy requires the cases to be litigated in a single

action, and that even if the Court were to decide that the forum

selection clause is valid, the Court should exercise ancillary

jurisdiction.       Finally,   Vertex     argues       that   enforcement         of   the

forum selection clause contravenes public policy.

     B.     Governing Law

     Rule    14(a)(1)     of   the   Federal        Rules     of     Civil   Procedure

provides     that     “[a]     defending       party     may,        as    third-party

plaintiff, serve a summons and complaint on a nonparty who is or

may be liable to it for all or part of the claim against it.”

The purpose of Rule 14 is to avoid unnecessary “multiplicity of

actions.” Old Republic Nat. Title Ins. Co. v. Warner, No. 1:10-

CV-00071,    2011    WL   1327249,   at       *7   (N.D.W.     Va.    Apr.   6,    2011)

(citing Baltimore & O.R. Co. v. Saunders, 159 F.2d 481, 484 (4th

Cir. 1947)).

                                          7
GAUS V. GSA ET AL.                                             1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

           1.    Forum Selection Clause

     The Court agrees with Tri-County that 28 U.S.C. §§ 1404 or

1406 and Rule 12(b)(3) are not proper mechanisms to enforce a

forum selection when venue is otherwise proper or the selected

forum is not in federal court. See Atl. Marine Constr. Co. v.

U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013).

Here,   venue   is   proper   and   Tri-County   seeks   to   litigate   this

action in state court. Therefore, Tri-County has properly used

Rule 12(b)(6) as its avenue for dismissal.

     The Fourth Circuit has provided the following guidance on

forum selection clauses:

           As a general matter, courts enforce forum
           selection   clauses    unless   it   would  be
           unreasonable to do so. See M/S Bremen v.
           Zapata Off-Shore Co., 407 U.S. 1, 15 (1972).
           This presumption of enforceability, however,
           only applies if the forum selection clause
           is mandatory rather than permissive. See
           Albemarle Corp. v. AstraZeneca UK Ltd., 628
           F.3d   643,   650–51   (4th   Cir.   2010).  A
           mandatory   clause   requires   litigation  to
           occur in a specified forum; a permissive
           clause permits litigation to occur in a
           specified forum but does not bar litigation
           elsewhere. Id. A permissive forum selection
           clause does not justify dismissal on the
           grounds that the plaintiff filed suit in a
           forum other than the one specified in the
           clause. See, e.g., Weber v. PACT XPP Techs.,
           AG, 811 F.3d 758, 768 (5th Cir. 2016).




                                      8
GAUS V. GSA ET AL.                                                      1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

BAE Sys. Tech. Sol. & Servs., Inc. v. Republic of Korea’s Def.

Acquisition Program Admin., 884 F.3d 463, 470 (4th Cir. 2018).

       Unless a forum selection clause contains “specific language

of exclusion,” the Court should find it to be permissive and

conferring      jurisdiction      in    one   forum,    rather    than    excluding

other jurisdiction. Id. (citing Albemarle Corp., 628 F.3d at

651)     (internal    citations        omitted).    Forum   selection        clauses

should    not   be   found   to   be    mandatory      unless    they    describe   a

particular forum as the “sole” or “only” or “exclusive” forum.

Id. at 472.

       Here, the forum selection clause between Vertex and Tri-

County states the following:

            In the event of a dispute between the Owner,
            Contractor      and/or    Architect,      neither
            mediation nor arbitration shall be either
            required or binding. The parties may, but
            are   not   required    to,    agree   to   enter
            mediation    or   non-binding    arbitration   in
            order to settle a dispute or claim or may
            seek remedy according to litigation or any
            lawful    method.    Any    claim,    demand   or
            litigation subject to this Agreement shall
            be interpreted according to the laws of West
            Virginia and brought in the Circuit Court of
            Marion County, West Virginia. The terms and
            conditions of this provision shall modify
            and prevail over any other, related dispute
            resolution clauses in this Agreement.

See Contract, ECF No. 122-1, at Art. 6, § 2.




                                          9
GAUS V. GSA ET AL.                                                       1:18-CV-160

          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

       Tri-County argues that the “shall be” language makes the

clause mandatory and thus argues that the appropriate forum is

the Circuit Court of Marion County. However, as discussed above,

Fourth      Circuit       precedent    requires      more     explicit,     exclusive

language     to    transform     the     contractual    provision        from    a   mere

conference of jurisdiction to one of sole jurisdiction barring

litigation in any venue not specifically listed. The referenced

clause does not use any of the magic words referenced in BAE,

such as “exclusive,” “sole,” or “only.” Thus, the Court finds

that   it    is    permissive.     Further,      Vertex      did   not   choose      this

forum; this Court already had jurisdiction over the original

complaint.        For    those   reasons,      the   Court    denies     Tri-County’s

Motion to Dismiss as it pertains to application of the forum

selection clause.

             2.         Sole Liability

       The United States District Court for the Southern District

of   West    Virginia       provided     the    following     persuasive        analysis

about the types of claims that can be brought by a third party

plaintiff:

             A third-party complaint filed pursuant to
             Rule 14(a) must be based upon a theory of
             derivative or secondary liability. . . . “In
             other words, a third party claim is not
             appropriate where the defendant and putative
             third party plaintiff says, in effect, ‘It
             was him, not me.’ Such a claim is viable

                                           10
GAUS V. GSA ET AL.                                                     1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

              only where a proposed third party plaintiff
              says, in effect, ‘If I am liable to
              plaintiff,   then    my  liability    is   only
              technical or secondary or partial, and the
              third party defendant is derivatively liable
              and   must    reimburse    me   for    all   or
              part . . . of     anything    I     must    pay
              plaintiff.’”

See Old Republic Nat’l Title Ins. Co. v. Warner, No. 1:10-CV-

00071, 2011 WL 1327249, at *7 (N.D.W. Va. Apr. 6, 2011) (citing

Christian v. The Bank of New York Trust Co., No. 3:09-0770, 2010

WL 2465478, at *2 (S.D.W. Va. June 14, 2010) (internal citations

omitted)).

       Based on the subcontracting provision in Vertex’s contract

with    Tri-County,     Vertex    may    file    a   Third    Party    Complaint    in

order    to   argue    that    Tri-County      is    liable   to   Vertex    for    any

injuries or damages for which Vertex may be found liable. Vertex

may not, however, file a third party complaint on the basis that

Tri-County is directly liable to Plaintiffs. For that reason,

Paragraph     8   of   the    Third    Party    Complaint,     which    states     that

Third Party Defendants are “alone liable to the Plaintiffs for

any     alleged   injuries       and    damages      the   Plaintiffs       may    have

suffered,” will be dismissed. It is not a claim for which relief

can be granted under Rule 14.




                                          11
GAUS V. GSA ET AL.                                    1:18-CV-160

        MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART THIRD PARTY MOTION TO DISMISS [ECF NO. 133]

                         V.   CONCLUSION

     For the reasons discussed above, the Court GRANTS IN PART

and DENIES IN PART Tri-County’s Motion. As to Paragraph 8 of the

Third Party Complaint, the Motion is GRANTED. Paragraph 8 of the

Third Party Complaint is DISMISSED WITH PREJUDICE. As to the

remainder of the Third Party Complaint, the Motion is DENIED.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 16, 2020



                                    /s/ Thomas S. Kleeh
                                    ___________________________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                               12
